department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas tax_exempt_and_government_entities_division release number release date legend org - organization name xx - date address - address org address date date taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax certified mail - return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code our favorable determination_letter to you dated february 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective june 20xx the revocation of your exempt status was made for the following reason s organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to produce documents to establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals you failed to distribute your assets to a qualified 501_c_3_organization you sold your assets to a for profit organization the proceeds from the sale of assets were retained by your director the retained sale proceeds of your assets inured to your director contributions to your organization are no longer deductible under sec_170 after june 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending may 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the vode a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in th heading of this letter sincerely nanette m downing director eo examinations internal_revenue_service tax_exempt_and_government_entities_division myrtle avenue floor brooklyn ny department of the treasury date date org address taxpayer_identification_number form tax_year ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary lf you accept our findings take no further action we will issue a final revocation letter lf you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if we issue a determination_letter to you based on technical_advice no further you may also request that we refer this matter for technical_advice as explained in publication administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination catalog number 34809f letter rev schedule number or exhibit form 886-a rev date explanations of items name of taxpayer year period ended may 20xx tax identification_number org ein legend org - organization name city state - state issue ein - ein xx - date address address city - dir -- director dir-1 - dir ra-1 - ra should org s tax-exempt status be revoked because they failed to maintain records issue should org s tax-exempt status be revoked because the organization failed to transfer its assets upon dissolution to another 501_c_3_organization facts org incorporated in state state on june 19xx the organization received tax-exempt status from the irs in february 19xx the irs granted the organization c status as an sec_170 a ii organization org operated at address city state the irs selected org’s 20xx form_990 fiscal_year ending may 20xx for audit the irs mailed org a notice of audit with a written request for records form on october 20xx we conducted an interview with director dir on january 20xx at the internal revenue service’s office dir and di1 were the organization’s board members during the period of june 20xx until may 20xx dir and dir-1 also served as the organization’s principal officers dir stated he was responsible for the organization’s daily activities dir failed to provide all requested bank statements and all requested credit card statements dir stated the organization did not maintain minutes from meetings a roster of students student applications and tuition receipt statements dir stated the organization was small and not staffed adequately to maintain all the records requested by the irs we issued subsequent document requests on 20xx and 20xx we expanded the scope of the audit to the organization’s 20xx and 20xx tax returns we conducted an audit of the organization’s 20xx and 20xx tax returns at the office of the organization’s power_of_attorney the organization provided copies of all bank statements and credit card statements the organization did not provide minutes from meetings a roste’ of students student applications and tuition receipt statements dir stated the organization operated a day care that provided a learning curriculum for its students but was unable to provide a written curriculum dir provided a sales contract stating the final day of operations for org was on may 20xx contract stated dir and dir-1 sold the organization’s assets for dollar_figure on may 20xx to ra-1 the effective date of the sale was june 20xx included in the sale were furniture supplies fixtures and equipment located at the premises the contract stated the purchaser was not responsible for any debts mortgages security interests or other liens or encumbrances organization as a for-profit corporation name org dir retained the proceeds from the sale of assets ra-1 was an employee of org ra-1 operated the the form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date name of taxpayer year period ended may 20xx tax identification_number org ein explanations of items law issue sec_501 provides for exemption of organizations organized and operated exclusively for charitable purposes and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_170 a ii an educational_organization which normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly carried on sec_6001 provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records render such statements make such returns and comply with such rules and regulation as the secretary_of_the_treasury or_his_delegate may from time to time prescribe whenever in thie judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section rev_proc '1975-2 c b sets forth guidelines and recordkeeping requirements for determining whether private_schools that are applying for recognition of exemption from federal_income_tax under sec_501 of the code or are presently recognized as exempt from tax have racially nondiscriminatory policies as to students section dollar_figure provides that a school must show affirmatively both that it has adopted a racially_nondiscriminatory_policy_as_to_students that is made known to the general_public and that since the adoption of that policy the school has operated in accordance therewith section dollar_figure provides that a school must make its racially nondiscriminatory policy known to all segments of the genera community served by the school a school may demonstrate that it follows a racially nondiscriminatory policy by showing enrollment of student of racial minority groups in meaningful numbers and whether that is satisfied will be determined on the basis of facts and circumstances of each case actual enrollment however is a meaningful indication of a racially nondiscriminatory policy in the case in which schools become subject_to desegregation orders of a federal court or otherwise expressly became obligated to implement a desegregation plan under the terms of any written contracts or other commitment to which any fede al agency was a party issue form 886-a catalog number 20810w page_2 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date org name of taxpayer ee tax identification_number explanations of items ein year period ended may 20xx sec_501 provides for exemption of organizations organized and operated exclusively for charitable purposes and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 c -1 b of the regulations provides an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization's assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization's articles or by operation of law be distributed for one or more exempt purposes or to the federal government or to a state_or_local_government for a public purpose or would be distributed by a court to another organization to be used in such manner as in the judgment of the court will best accomplish the general purposes for which the dissolved organization was organized however an organization does not meet the organizational_test if its articles or the law of the state in which it was created provided that its assets would upon dissolution be distributed to its members or shareholders sec_1 c -1 c of the regulations provides an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals taxpayer’s position issue the organization acknowledged that it failed to keep records as required by revproc_75_50 taxpayers position issue the organization acknowledged that it did not distribute its assets for c purposes government’s position issue org failed to meet the reporting requirements of sec_6001 and sec_6033 by not providing the records required to determine if the organization was in fact operated for exempt purposes the organization failed to maintain all bank statements and credit card statements as required the organization was able to back order copies of its bank statements and credit card statements the organization failed to maintain records pertaining to income received the organization was unable to produce records of tuition paid and a record of the number of students enrolled additionally org received exemption as an sec_170 a ii organization org is required to maintain the records in accordance with revproc_75_50 1975_2_cb_587 a school must include a statement in its charter bylaws or other governing instrument or in a resolution of its governing body that it has a racially_nondiscriminatory_policy_as_to_students and therefore does not discriminate against applicants and students on the basis of race color and national or ethnic origin org s charter and available bylaws do not contain a nonracial discriminatory policy form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number org revproc_75_50 1975_2_cb_587 states a school must make its racially nondiscriminatory policy known to all segments of the general community served by the school org has failed to provide records of advertising or other meeting disclosing a nonracial discriminatory policy ein year period ended may 20xx revproc_75_50 1975_2_cb_587 requires each exempt private school must maintain for a minimum period of three years beginning with the year after the year of compilation or acquisition the following records for_the_use_of the service on proper request records indicating the racial composition of the student body faculty and academic year org has failed to maintain or provide records indicating racial composition of the student body faculty and administrative staff for each academic year administrative staff for each org failed to provide copies of all brochures catalogues and advertising dealing with student admissions programs and scholarships org failed to provide a record sufficient to indicate when and in what publications their advertisements were placed in accordance with revproc_75_50 1975_2_cb_587 org failed to keep records of all materials used by or on behalf of the school to solicit contributions government’s position issue the organization failed to meet the requirements of sec_1 c -1 b the organization failed to distribute its assets to a qualified c the organization sold its assets to a for profit organization the organization fails to meet the requirements of sec_501 and sec_1 c -1 c the proceeds from the sale of assets were retained by the organization's director the of the regulations retained sale proceeds of the organization’s assets inure the organization’s director conclusion accordingly the organization does not qualify for exemption as an organization described in sec_501 of the code and its exempt status should be revoked the organization’s loss of exempt status is retroactive beginning june 20xx form 886-a catalog number 20810w page_4 publish no irs gov department of the treasury-internal revenue service
